

Exhibit 10.14.2
SECOND AMENDMENT TO
MASTERCARD ACCEPTANCE AGREEMENT
THIS SECOND AMENDMENT TO THE MASTERCARD ACCEPTANCE AGREEMENT (this "Second
Amendment") is effective as of June 22, 2015 (the "Amendment Effective Date")
and is entered into by and between MasterCard International Incorporated, with
its principal offices at 2000 Purchase Street, Purchase, New York 10577
("MasterCard"), and USA Technologies, Inc., with its principal offices at 100
Deerfield Lane, Malvern, PA 19355, for itself and its Affiliates ("Merchant"),
and it amends that certain MasterCard Acceptance Agreement between MasterCard
and Merchant, as amended by that certain First Amendment to the MasterCard
Acceptance Agreement between MasterCard and Merchant, dated as of February 19,
2015 (the "Agreement"). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Agreement.
WHEREAS, MasterCard and Merchant desire to modify certain of the terms set forth
in the Agreement as provided for in this Second Amendment.
NOW, THEREFORE, in consideration of the promises, mutual covenants and
agreements herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree, as
follows:
1. Amendment.
(a)
Section 5 of Exhibit B is hereby deleted in its entirety and replaced with the
following:

5.    Reports. Merchant agrees that it shall provide written reports to
MasterCard on a
quarterly basis throughout the Term which such reports shall be true and
accurate and shall include the following information (in the case of (i) and
(ii), both for the just-completed quarter and for the corresponding quarter
during the immediately preceding calendar year): (i) Qualified Volume generated
during the applicable quarters; (ii) MasterCard share of all Volume generated
during the applicable quarters; and (iii) the following information completed in
the table below for the just-completed quarter:
MCC
Total # of
Customers
Total Number of Card Readers Units
Total Number of Cash Only Machines
 
 
 
 
 
 
 
 



(b)
Exhibit C of the Agreement shall, as of the Amendment Effective Date, be
modified by deleting the definition of "Applicable Transactions" in its entirety
and replacing it with the following:





1



--------------------------------------------------------------------------------





"(b) "Applicable Transactions" means payments processed using the Company
Products and authorized, cleared and settled by MasterCard under one of the
codes set forth in Exhibit D."
(c) Exhibit D is hereby added to the Agreement as follows:
EXHIBIT D
MCC CODES FOR APPLICABLE TRANSACTIONS
MCC
Industry
Unattended Equipment
7399
Business Services—not elsewhere classified
Copiers
7996
Amusement Parks, Carnivals, Circuses, Fortune Tellers
Kiddie rides
7994
Video Game Arcades/Establishments
Video Game
7211
Laundry Services—Family and Commercial
Laundry
7523
Automobile Parking Lots and Garages
EV charging (Electronic Vehicle Charging)
7523
Automobile Parking Lots and Garages
Parking &Ticketing
5921
Package Stores, Beer, Wine, and Liquor
Alcohol — Beer Machines
7994
Video Game Arcades/Establishments
Gaming
7299
Other Services—not elsewhere classified
Air/VAC
7299
Other Services—not elsewhere classified
Recycle



2



--------------------------------------------------------------------------------




7542
Car Washes
Car Wash
5814
Fast Food Restaurant
Food & Beverage Vending


7994
Video Game Arcades/Establishments
Photo Booth
5992
Florists
Flowers
5999
Specialty Stores
Misc Kiosks
7299
Other Services—not elsewhere classified
PPE - Personal protected
equipment
7299
Other Services—not elsewhere classified
stroller rental, bike rental, locker rental, and luggage card rental
7297
Massage Parlors
massage chairs fall
7992
Golf Courses, Public
range ball golf machines fall



2. Miscellaneous.
(a) Representation as to Authority. Each of Merchant and MasterCard hereby
represents and warrants that it has all requisite corporate power and authority
to enter into this Second Amendment.
(b) Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single instrument.


3



--------------------------------------------------------------------------------





(c)
Effectiveness, This Second Amendment shall become effective, in accordance with
its terms, as of the Amendment Effective Date. Except as expressly modified
herein, all terms of the Agreement shall remain in full force and effect as
stated in the Agreement and, in the event of a conflict between the terms of
this Second Amendment and the Agreement, the terms of this Second Amendment
shall govern.

(d)
No Other Amendments; Confirmation. Except as expressly amended, modified and
supplemented hereby, the provisions of the Agreement are and shall remain in
full force and effect.

(e)
Governing Law. This Second Amendment shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
its conflicts of laws principles,

***


4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Agreement.

MASTERCARD INTERNATIONAL
INCORPORATED


By: /s/ Michael D. Cyr            


Title: EVP, U.S. Market Development


Date: July 13, 2015            


USA TECHNOLOGIES, INC.


By: /s/ David M. DeMedio        


Title: Chief Financial Officer        


Date: June 29, 2015            




    


5

